         Case 1:20-cv-03073-MKD      ECF No. 25    filed 03/25/21   PageID.1368 Page 1 of 3


                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
 1                                                                       EASTERN DISTRICT OF WASHINGTON




 2
                                                                          Mar 25, 2021
                                                                              SEAN F. MCAVOY, CLERK


 3                          UNITED STATES DISTRICT COURT

 4                        EASTERN DISTRICT OF WASHINGTON

 5   DALE L. 1,                                         No. 1:20-cv-03073-MKD

 6                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 7   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
 8   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
 9   SECURITY,                                          ECF Nos. 20, 24

10                          Defendant.

11            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 24,

12   requesting remand of the above-captioned matter to the Commissioner for

13   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

14   405(g). Attorney D. James Tree represent Plaintiff. Attorney Leisa Wolf

15   represents Defendant. The parties have consented to proceed before a magistrate

16   judge. ECF No. 8.

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:20-cv-03073-MKD      ECF No. 25     filed 03/25/21   PageID.1369 Page 2 of 3




 1         After consideration, IT IS HEREBY ORDERED that:

 2         1. The parties’ Stipulated Motion for Remand, ECF No. 24, is GRANTED.

 3         2. The above-captioned case be REVERSED and REMANDED to the

 4   Commissioner of Social Security for further administrative proceeding pursuant to

 5   sentence four of 42 U.S.C. § 405(g).

 6         The parties have stipulated to the following:

 7         On remand, the Appeals Council will first determine whether the record

 8   supports a finding of disability. If the case requires further development the

 9   Appeals Council will instruct the ALJ to:

10            • Reevaluate the medical opinions including the opinions of

11                consultative examiner William Drenguis, M.D., treating physician

12                Rex Quaempts, M.D., and State Agency Medical Consultant, Norman

13                Staley, M.D.;

14            • As necessary, obtain appropriate medical expert evidence to provide

15                longitudinal overview and clarify the nature, severity, and limiting

16                effects of Plaintiff’s medically determinable back and upper extremity

17                impairments throughout the period at issue;

18            • Reassess Plaintiff’s residual functional capacity and intensity,

19                persistence, and limiting effects of his symptoms consistent with

20                Social Security Ruling 16-3p;



     ORDER - 2
      Case 1:20-cv-03073-MKD     ECF No. 25    filed 03/25/21   PageID.1370 Page 3 of 3




 1            • If necessary, obtain additional vocational expert testimony;

 2            • Further develop the record, offer Plaintiff the opportunity for a new

 3               hearing, and take any further action needed to complete the

 4               administrative record; and

 5            • Issue a new decision.

 6   ECF No. 24 at 2.

 7         3. Judgment shall be entered for PLAINTIFF.

 8         4. Plaintiff’s Motion for Summary Judgment, ECF No. 20, is STRICKEN

 9   AS MOOT.

10         5. Upon proper presentation, this Court consider Plaintiff’s application for

11   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

12         The District Court Executive is directed to enter this Order, enter

13   Judgment, forward copies to counsel, and CLOSE THE FILE.

14
           DATED March 25, 2021.
15                               s/Mary K. Dimke
                                 MARY K. DIMKE
16                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20



     ORDER - 3
